  Case 1:21-cv-01297-VM Document 3 Filed 04/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                            4/15/2021
JAMES KEFFLAS,                     :
                                   :
                Plaintiff,         :
                                   :    21 Civ. 1944
     - against -                   :
                                   :
HUNTINGTON BANCSHARES INCORPORATED,:
LIZABETH ARDISANA, ALANNA COTTON, :
ANN B. CRANE, ROBERT S. CUBBIN,    :
STEVEN G. ELLIOTT, GINA D. FRANCE, :
J. MICHAEL HOCHSCHWENDER, JOHN C. :
INGLIS, KATHERINE M.A. KLINE,      :
RICHARD W. NEU, KENNETH J. PHELAN, :
DAVID L. PORTEOUS, STEPHEN D.      :
STEINOUR,                          :
                                   :
                Defendants.        :
-----------------------------------X
PATRICK DIONNE,                    :
                                   :
                Plaintiff,         :
                                   :    21 Civ. 1297
     - against -                   :
                                   :          ORDER
HUNTINGTON BANCSHARES INCORPORATED,:
LIZABETH ARDISANA, ALANNA COTTON, :
ANN B. CRANE, ROBERT S. CUBBIN,    :
STEVEN G. ELLIOTT, GINA D. FRANCE, :
J. MICHAEL HOCHSCHWENDER, JOHN C. :
INGLIS, KATHERINE M.A. KLINE,      :
RICHARD W. NEU, KENNETH J. PHELAN, :
DAVID L. PORTEOUS, STEPHEN D.      :
STEINOUR,                          :
                                   :
                Defendants.        :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Upon review of the complaints and other papers filed

with the Court in connection with the two cases captioned

above, the Court notes that in all material respects the

papers   describe   substantially    similar    underlying      events

arising out of the same or similar operative facts, and that
  Case 1:21-cv-01297-VM Document 3 Filed 04/15/21 Page 2 of 2



the parties are substantially the same parties. Accordingly,

it is hereby

     ORDERED     that   the   Clerk     of        Court   is   directed    to

consolidate these actions for all pretrial purposes; and it

is further

     ORDERED     that   all   filings        in     connection   with     the

consolidated action be docketed against the lower numbered

case, 21 Civ. 1297; and it is further

     ORDERED that the Clerk of Court close the referenced

higher numbered case, 21 Civ. 1944, as a separate action and

remove it from the Court’s docket.

SO ORDERED:

Dated:       New York, New York
             15 April 2021
